Citation Nr: 0206099	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  98-15 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an evaluation in excess of 20 percent for 
polyarthralgia, elbows, wrists, hands, hips, and knees.


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from November 1983 to March 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision by the Department of Veterans 
Affairs (VA) Waco, Texas Regional Office (RO).  



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. The veteran's polyarthralgia of the elbows, wrists, hands, 
hips, and knees is manifested by normal clinical findings, 
with subjective complaints of pain, stiffness, and a lack of 
endurance in the affected joints.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
20 percent for polyarthralgia of the elbows, wrists, hands, 
hips, and knees have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.71a, 
Diagnostic Codes 5002, 5003 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C. A. § 5103A 
(West Supp. 2001)].

In this case, the veteran has been apprised of the pertinent 
law and regulations through issuance of the Statement of the 
Case (SOC) dated in October 1998 and again through the 
Supplemental Statement of the Case (SSOC) dated in February 
1999.  Also, the veteran was afforded a VA examination in 
December 1998, which addressed the veteran's complaints 
relative to his service-connected disabilities.  In a May 
2002 letter, the RO informed the veteran of his rights to 
request a personal hearing, appoint a representative, and 
submit additional relevant evidence concerning his appeal.  
Thus, in light of the above, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


I. Factual Background

Service connection based on Persian Gulf War service was 
granted for polyarthralgia of the elbows, wrists, hands, 
hips, and knees in a rating decision dated in January 1994, 
at which time the RO assigned a 20 percent evaluation based 
on clinical findings in the veteran's service medical records 
of treatment for multiple joint pain and discomfort and a 
diagnosis of polyarthralgia.  A private medical record dated 
in December 1992 discloses diagnoses of polyarthralgias and 
complaints of joint pain in the knees and ankles, and pain in 
the right hand.  The examination was essentially negative for 
limitation of motion, swelling, or signs of inflammation.  
Subsequent VA examination in October 1993 disclosed stiffness 
and painful motion in almost all joints claimed.  

In a deferred rating dated in March 1998, the RO requested 
that a routine examination be scheduled to determine the 
status of the veteran's service-connected disabilities based 
on his Persian Gulf War service.  

On VA examination in December 1998, the veteran reported 
arthralgias in the elbows, wrists, hands, hips, and knees, 
with pain approximately one to two times per week, 
accompanied by stiffness and lack of endurance.  The veteran 
reported that he took aspirin; he denied using a cane, 
braces, corrective shoes, or crutches.  The examiner stated 
that the veteran's claims folder was reviewed prior to the 
examination.  On examination, the examiner noted that as to 
the wrists, the veteran presented with no functional defects, 
had full approximation of each finger to thumb, and 
opposition of thumb across the palm was intact.  Grasping 
objects, strength, and dexterity was 5/5.  The veteran was 
able to pick up small items from a flat surface, such as a 
coin or paper clips.  He had no difficulty grasping, pushing, 
pulling, twisting, writing, or touching.  Range of motion to 
the left wrist was dorsiflexion 70 degrees; palmar flexion 
80 degrees; radial deviation 20 degrees; ulnar deviation 
45 degrees; left metacarpal phalangeal joint flexion 
90 degrees; proximal interphalangeal joint flexion 
90 degrees; and distal interphalangeal joint flexion 
90 degrees.  The examiner noted that the veteran had 
unlimited range of motion in the bilateral wrists.  

On examination of the joints, the examiner noted no visible 
pain on motion to any of his multiple joints.  There was no 
edema, no effusion, no instability, and no tenderness to the 
elbows, hips, or knees.  The veteran ambulated without a 
limp; there was no ankylosis present; no leg length 
difference, and no indication of inflammatory arthritis.  
There was no prosthesis present.  Range of motion of the hip 
was full flexion at 125 degrees; extension was 30 degrees; 
abduction was 40 degrees; external rotation was 60 degrees; 
and internal rotation was 40 degrees.  As to range of motion 
of the knees, the examiner noted full flexion at 140 degrees, 
extension at zero degrees.  There was negative varus valgus 
in stability.  The examiner noted anterior posterior drawer 
negative McMurray, and negative patellar apprehension test 
bilaterally.  

With respect to the shoulders, bilateral range of motion on 
flexion was 180 degrees, abduction 180 degrees, external 
rotation 90 degrees, and internal rotation 90 degrees.  Elbow 
range of motion bilaterally on flexion was 145 degrees, 
forearm supination 85 degrees, and forearm pronation 
80 degrees.  Overall strength in all major muscle groups was 
5/5.  There were no neurological abnormalities noted.  The 
veteran was intact to sharp, dull, and vibratory sense 
throughout.  The examiner noted normal x-ray studies 
throughout the elbows, hands, hips, wrists, knees, ankles, 
and shoulders.  The diagnoses were arthralgia of the 
bilateral hands, bilateral ankles, bilateral elbows, 
bilateral hips, bilateral wrists, and bilateral shoulders, 
and patellar tendinitis of the bilateral knees.  

II. Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

The veteran's multiple polyarthralgias is rating under 
Diagnostic Code 5002 for arthritis rheumatoid (atrophic) as 
an active process.  A 20 percent evaluation is warranted when 
the diagnosis is well established and there are one to two 
exacerbations a year.  A 40 percent evaluation requires 
symptom combinations productive of definite impairment of 
health, objectively supported by examination findings of 
incapacitating exacerbations occurring three or more times a 
year.  A 60 percent evaluation is warranted when the 
manifestations are less than those required for a 100 percent 
schedular evaluation, but when there is weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times per 
year or a lesser number over prolonged periods.  A 100 
percent schedular evaluation is warranted where there are 
constitutional manifestations associated with active joint 
involvement which are totally incapacitating.  38 C.F.R. Part 
4, Code 5002 (2001).  

For chronic residuals: Residuals such as limitation of motion 
or ankylosis (favorable or unfavorable) will be rated under 
the appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes, a 10 percent rating is warranted for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5002.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis.  
In such situations, the higher evaluation is assigned.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion of the affected 
parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).  When the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, an evaluation of 
10 percent is applied for each major joint or group of minor 
joints affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(2001).

In the absence of limitation of motion rate as below: with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned.  With X-
rays evidence of involvement of 2 or more major joints or 2 
or more minor joint groups a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2001).  

Additionally, with any form of arthritis, painful motion is 
an important factor.  The involved joint should be tested for 
pain on both active and passive motion, while bearing weight 
and without, and if possible compared with the range of 
motion of the opposite, undamaged joint.  38 C.F.R. § 4.59 
(2001); cf. DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2001).

Under 38 C.F.R. § 3.321(b)(1), in exceptional cases where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service is authorized to approve an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  Where a case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, an 
extraschedular evaluation may be appropriate.  38 C.F.R. 
§ 3.321(b)(1) (2001).

III. Analysis

The veteran asserts that his multiple polyarthralgias bother 
him on a daily basis and that his disability warrants an 
evaluation greater than the current 20 percent assigned.  At 
the outset, the Board has determined that under any relevant 
diagnostic code, the veteran's disabilities do not rise to 
the level required for an evaluation in excess of 20 percent.  
Essentially, there are no clinical data to substantiate 
definite impairment of health, objectively supported by 
examination findings of incapacitating exacerbations 
occurring three or more times a year.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.  Further, pursuant to Diagnostic Code 
5003, applicable to circumstances where degenerative 
arthritis is established by x-ray findings, disabilities will 
be rated on the basis of limitation of motion of the affected 
parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  However, in this veteran's case, there 
are no clinical findings of degenerative arthritis, and no 
objective data to support limitation of motion of the 
affected joints.  Thus, pursuant to either Diagnostic Code 
5002 or 5003, the veteran's current evaluation of 20 percent 
more nearly approximates the impairment associated with his 
multiple joints.  38 C.F.R. § 4.7.  

The Board recognizes the veteran's complaints of continual 
pain in the affected joints.  Nonetheless, while the veteran 
is competent to report symptoms of pain, absent competent 
clinical evidence to support his complaints, the veteran's 
statements alone cannot substantiate an evaluation in excess 
of the current 20 percent.  The Board notes here that 
evidence that requires medical knowledge, such as in this 
case, must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is 
nothing in the record to suggest that the veteran has the 
required training, skills, or qualifications to render his 
opinion medically sound.  Therefore, under these facts, the 
veteran's statements do not equate with competent evidence so 
as to warrant a greater evaluation than 20 percent.  

With respect to 38 C.F.R. § 3.321(b)(1) pertaining to 
exceptional cases where the schedular evaluations are 
considered inadequate, the Board notes that the veteran's 
disability picture is not so unusual or so extraordinary so 
as to merit an extraschedular rating.  On VA examination in 
December 1998, all findings essentially were normal.  There 
were no indications of limitation of motion of the affected 
joints; that is, the examiner noted full range of motion in 
the bilateral wrists, hips, shoulders, elbows, knees, and 
ankles.  There were no anatomical defects of the bilateral 
wrists, no visible pain on motion of the joints, no edema, 
effusion, tenderness, or swelling of the relative joints, no 
use of assistive devices, such as a cane, brace, or crutches, 
and overall, no abnormalities were noted.  Thus, the Board 
has determined that an unusual disability picture does not 
present itself under these factual circumstances.  Therefore, 
38 C.F.R. § 3.321(b)(1) does not apply herein.  

VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In the veteran's case, the 
clinical evidence is clear, leaving no reasonable doubt 
concerning the veteran's degree of disability.  Thus, under 
these facts, there is no basis for an evaluation greater than 
20 percent.  Therefore, the Board concludes that the 
veteran's increased rating claim for polyarthralgia of the 
elbows, wrists, hands, hips, and knees must be denied.  


ORDER

An evaluation in excess of 20 percent for polyarthralgias of 
the bilateral elbows, wrists, hands, hips, and knees is 
denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

